El Juez Pbesidente Sk. Heenández,
emitió la opinión del tribunal.
•Se trata de un recurso de apelación interpuesto por Julio *386Caraaclio contra sentencia que en grado de apelación y me-diante celebración de nuevo juicio, pronunció la Corte de Distrito de Hnmacao en 5 de abril del año próximo pasado ■declarando al acnsado culpable de infracción a la Ley de .Rentas Internas, e imponiéndole la pena de $50 de multa o un día de cárcel por cada dólar que deje de pagar, y las costas.
En la denuncia se imputa al acusado el delito de infrac-ción de la sección 49 de la Ley de Rentas internas de marzo 1911, porque “en uno de los días del mes de enero de 1913 y en el barrio Collores de Las Piedras, municipalidad de Humacao, del distrito judicial municipal de Humacao, P. R., que forma parte del distrito judicial de Humacao, P. R., el citado acusado Julio Camacbo, a sabiendas y.voluntariamente, consintió y ayudó a Fernando López a violar las disposiciones de la Ley de Rentas Internas de Puerto Rico, elaborando ciga rros en una fábrica clandestina que tenía el López en su casa, con perfecto conocimiento de que el López no tenía patente ni había prestado la fianza como tal fabricante de cigarros.”
Aunque no aparece en la sentencia transcrita en el récord cual sea la infracción de la Ley de Rentas Internas de que se declara culpable al acusado, en el escrito de exposición del caso aprobado por el juez se consigna que la corte declaró al acusado culpable del delito de infracción de las secciones 9, 17, 18 y 49 de la Ley de Rentas Internas.
Alega la-parte apelante como motivos del recurso, que la corte cometió error: primero, al declarar culpable al acusado de el delito que se le imputaba, por carecer de jurisdicción; segundo, al’declararlo culpable sin haber sido probados los hechos esenciales de la denuncia; y tercero, al declarar que el acusado había infringido las secciones 9 y 17 de la Ley de Rentas Internas.
El primer motivo del recurso es abiertamente improce-dente, pues la Corte de Humacao tenía jurisdicción para ■conocer del caso tratándose como se trata de un delito que según. los términos de la denuncia había sido cometido en el barrio de Collores de Las Piedras, municipalidad de Huma-*387cao, del distrito judicial municipal de Humacao, P. B., que forma parte del distrito judicial de Humacao, P. B.; pero como el recurrente alega no haberse demostrado en el juicio que la casa de Fernando López donde se supone cometido el delito está situada dentro del municipio de Humacao, estima-remos comprendido en el segundo el primer error apuntado, y ■examinaremos ambos conjuntamente como pasamos a hacerlo.
Hemos examinado detenidamente la exposición del caso y encontramos suficientemente justificado que la casa en que López tenía establecida una fábrica clandestina de cigarros está situada dentro del término municipal de Humacao, pues así se desprende de las declaraciones de Paul Buell, agente ■de rentas internas, y Pedro López Cedeño, policía insular, ■de los cuales el primero dice que ocupó 595 cigarros sin sellos -en la casa de Femando López en el barrio de Collores, y el segundo, o sea Cedeño, que acompañó al Buell, y al colector ■de rentas internas al poblado de Las Piedras para sorprender una fábrica clandestina de tabacos en el barrio de Collores, habiendo ocupado en la casa de Fernándo López 546 cigarros, una cantidad de tabaco en rama y una chaveta de hacer ciga-rros. Es pues conocido el locus delicti a saber, casa de Fernando López, barrio de Collores, poblado de Las Piedras, municipio de Humacao.
Lo que no se ha demostrado es que si bien el acusado ela-boró cigarros en la fábrica clandestina de Fernando López, lo hiciera con perfecto conocimiento de que López no tenía patente. La única indicación tendente á demostrar ese cono-cimiento es la de que según refiere el testigo Paul Buell en «diciembre de 1912 estuvo por los alrededores de la casa de Fernando López y vió que dos o tres hombres salieron co-rriendo de ella, uno de los cuales era Julio Camacho. Esa indicación por sí sola no puede .llevar al ánimo la convicción de la culpabilidad de Camacho fuera de toda duda razonable.
No habiéndose justificado todos los elementos integrantes del delito imputado a Julio Camacho, huelga discutir el ter-cer motivo del recurso.
*388El presente caso es casi igual al qne lleva el No. 667, El Pueblo de Puerto Rico v. Francisco Díaz, decidido en esta fecha, en el qne pronunciamos sentencia revocatoria de la dictada por la Corte de Distrito de Humaeao.
También debe revocarse la dictada por la misma corte en el presente caso.

Revocada la sentencia apelada.

Jueces concurrentes: Sres. Asociados Wolf, del Toro y Aldrey.